Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is issued in response to amendment filed 8/31/2020.
Claims 1-21 were directly and/or indirectly amended. No Claims were added and none were canceled.
	Claims 1-21 are pending.
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.


Response to Arguments
Applicant's arguments filed 8/31/2020 have been fully considered but they are not persuasive.
Applicant argues the amendment overcomes Bisikalo as discussed during the interview dated 8/26/2020.
Examiner disagrees. The amendment filed fail to disclose the novelty as shown in Fig. 2, steps 203, and 205. Thus the amendment has been addressed as stated in the rejection above and the rejection is maintained and finalized.
Applicant argues the applied art fail to disclose the "receiving, by a blockchain node of a blockchain network and from a client device, transaction data generated by the client device, wherein the transaction data comprises multimedia information and geographic location 
Examiner disagrees. as stated in the rejection above the Bisikalo disclose the method of receiving, by a blockchain node of a blockchain network and from a client device, transaction data generated by the client device, wherein the transaction data comprises multimedia information and geographic location information obtained by the client device (Fig. 1, Para. 0127 wherein the transaction between participants facilitates blockchain transaction corresponds to receiving a transaction data and the encrypted data corresponds to generated data and the document generated as shown in Para. 0130, such as portfolio data and financial transaction data corresponds to multimedia information (since multimedia information defined in the specification Para. 32, a document), Bisikalo), the multimedia information being obtained by the client device in response to input by a user of the client device (Fig. 19, step 106, wherein login manual input corresponds to user input using the client device, Col. 0072, Bisikalo) and the geographic location information indicating a location of the client device at a time when the multimedia information was obtained by the client device (Para. 0190, wherein identifying the user travel from one location to different geographic location, corresponds to geographic location, Bisikalo).
Applicant argues the applied art fail to disclose "portfolio data and financial transaction data" with respect to "multimedia information." 
Examiner disagrees. as stated in the rejection above Bisikalo disclose  providing by the blockchain network and to a terminal display device, that in configured to display multimedia 
Applicant argues the applied art fail to disclose "providing, by the blockchain network and to a terminal display device that is configured to display multimedia information obtained by the blockchain network, the transaction sets comprising the category label, such that the terminal display device displays multimedia information comprised in the transaction sets by category," 
Examiner disagrees. Bisikalo disclose the method of providing, by the blockchain network and to a terminal display device that is configured to display multimedia information obtained by the blockchain network, the transaction sets comprising the category label, such that the terminal display device displays multimedia information comprised in the transaction sets by category as shown in Para. 0147, which is displayed on the user device as shown in Fig. 4, step 475.

	Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bisikalo et al. (Bisikalo hereinafter) US Patent Application publication No. 20170085555 filed July 13, 2016 and published March 23, 2017.

Regarding Claims 1, 11, and 16, Bisikalo disclose a computer-implemented method comprising:
receiving, by a blockchain node of a blockchain network and from a client device, transaction data generated by the client device, wherein the transaction data comprises multimedia information and geographic location information obtained by the client device (Fig. 1, Para. 0127 wherein the transaction between participants facilitates blockchain transaction corresponds to receiving a transaction data and the encrypted data corresponds to generated data and the document generated as shown in Para. 0130, such as portfolio data and financial transaction data corresponds to multimedia information (since multimedia information defined in the specification Para. 32, a document), Bisikalo), the multimedia information being obtained by the client device in response to input by a user of the client device (Fig. 19, step 106, wherein login manual input corresponds to user input using the client device, Col. 0072, Bisikalo) and the geographic location information indicating a location of the client device at a time when the multimedia information was obtained by the client device (Para. 0190, wherein identifying the user travel from one location to different geographic location, corresponds to geographic location, Bisikalo); and
in response to receiving the transaction data 

publishing, by the blockchain node, the transaction to the blockchain network after consensus passes, (Para. 0152, wherein the user verifying the charge such as goods, service, and the amount to pay on the user terminal corresponds to display in user terminal, Bisikalo), 
classifying by the blockchain node, transactions in the blockchain network based on the geographic location information to generate a plurality of transaction sets using the geographic location information as a category label (Para. 0190, Bisikalo), and
providing by the blockchain network and to a terminal display device, that in configured to display multimedia information obtained by the blockchain network (Fig. 4, step 475, wherein the method of displaying a user option corresponds to display multimedia information obtained by the blockchain network as further described in Para. 0076, wherein the step of retrieving account information and generating an option screen, is a method of displaying multimedia information, Bisikalo) the transaction sets comprising the category label, such that the terminal display device displays multimedia information comprised in the transaction sets by category (Para. 0147, Bisikalo).
In addition claim 11 recites;
anon-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations (Fig. 1B, step 100, Bisikalo).
And claim 16 recites;
A computer-implemented system, comprising:

Regarding Claims 2, 12, and 17, Bisikalo disclose a method wherein the transaction data generated by the client device further comprises a terminal display identifier based on a two-dimensional code displayed by the terminal display device and scanned by the client device to obtain the terminal display identifier and to start a blockchain process (Fig. 53, Para. 0562, Bisikalo).
Regarding Claim 3, Bisikalo discloses a method wherein providing, by the blockchain network and to the terminal display device, the transaction sets comprising the category label comprises:
determining a terminal device geographic location of the terminal display device (Para. 0190, wherein determining the person or item travel location corresponds to the device geographic location, Bisikalo); and
providing a first transaction set whose category label corresponds to geographic location information that satisfies a predetermined condition with respect to the terminal device geographic location (Para. 0190, wherein the verification of the location being registered corresponds to predetermined condition if it is not register the process will stop, or the new location should be added, Bisikalo).
Regarding Claim 4, Bisikalo disclose a method wherein the predetermined condition comprises the geographic location information indicating a same location as the terminal device geographic location (Para. 0190, Bisikalo).

counting, by the blockchain node, a quantity of transactions in a category corresponding to each location indicated by the geographic location information, to determine a quantity of terminal display devices deployed at each information geographic location (Para. 0168, wherein the generating process for all new transaction and collecting new transactions corresponds to counting by the blockchain, Bisikalo).
Regarding Claims 8, 14, and 19, Bisikalo discloses a method further comprising:
determining, by the blockchain node, a hash value of the received transaction data, and
returning the hash value to the client device from which the transaction data was received, wherein the client device sends the hash value to a merchant device (Para. 0159, Bisikalo); and
receiving, from the merchant device and by a node of the blockchain network, a query based on the hash value (Para. 0167, wherein the sender corresponds to merchant, Bisikalo); and
in response to receiving the query based on the hash value, providing the geographic location information comprised in the transaction data, such that the merchant device, determines a consistency between a location indicated by the geographic location information and a merchant geographic location (Para. 0176, wherein the physical location corresponds to geographic location, Bisikalo).
Regarding Claims 9, and 20, Bisikalo discloses a method wherein the transaction data generated by the client device further comprises a user identifier corresponding to the multimedia information (Para. 0456, wherein any of the user information corresponds to user identifier, Bisikalo).
Regarding Claims 10, and 15, Bisikalo discloses a method further comprising:

providing, by the blockchain network and to the client device, a transaction set whose category identifier matches a user identifier of the client device, such that the client device displays multimedia information comprised in the transaction set (Para. 0140, which identified the transaction between the seller and the buyer which corresponds to generate plurality of transactions and Para. 0147, wherein the user information entered corresponds to the user identifier, Bisikalo).
Regarding Claim 21, Bisikalo disclose a method wherein the blockchain node of the blockchain network receives transaction data generated by multiple different client devices (Fig. 1B, step 106a, wherein the 106 shows plurality of different devices associated with plurality of different users as further described in Para. 0132, and wherein the terminal display device is configured to display multimedia information obtained from the blockchain network, from the multiple different client devices (Para. 0174, wherein the method of displaying the transaction to the user 106a, corresponds to display multimedia information obtained since the confirmation is generated by the blockchain network service, Bisikalo).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5- 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bisikalo et al. (Bisikalo hereinafter) US Patent Application publication No. 20170085555 filed July 13, 2016 and published March 23, 2017 in view of Lidsky US Patent application Publication No. 20200076798 filed Aug. 28, 2018 and published 2020March 5, 2020.
Regarding Claim 5, Bisikalo disclose all the limitations as stated above. However, Bisikalo doesn’t explicitly disclose a computer-implemented method, wherein the predetermined condition comprises a distance between a location indicated by the geographic location information and the terminal device geographic location not exceeding a predetermined distance. On the other hand, Lidsky disclose herein the predetermined condition comprises a distance between a location indicated by the geographic location information as shown in Para. 0219, and Para. 0220 which disclose the terminal device geographic location not exceeding a predetermined distance. It would have been obvious to one of ordinary skill in the art before the effective filing time of the application to incorporate Lidsky teaching in the Bisikalo system. Skilled artisan would have been motivated to make such modification to determine the matching 

Regarding Claim 6, Bisikalo discloses all the limitations as state above. However, Bisikalo doesn’t explicitly disclose a method wherein the predetermined condition specifies that a location indicated by the geographic location information is different from the terminal device geographic location and that the location indicated by the geographic location information and the terminal device geographic location have a predetermined mapping relationship. On the other hand, Lidsky disclose the predetermined condition specifies that a location indicated by the geographic location information is different from the terminal device geographic location and that the location indicated by the geographic location information and the terminal device geographic location have a predetermined mapping relationship as shown in Para. 0219. It would have been obvious to one of ordinary skill in the art before the effective filing time of the application to incorporate Lidsky teaching in the Bisikalo system. Skilled artisan would have been motivated to make such modification to determine the matching of the new geographic location boundaries as shown in Para. 0220, of Lidsky and providing, by the blockchain network and to the terminal display device, the transaction sets comprising the category label, such that the terminal display device displays multimedia information comprised in the transaction sets by category (Para. 0219, Lidsky).

Point of Contact





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        March 24, 2021